 

EXHIBIT 10.1

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
1st day of March, 2013 by and between LUSTROS, INC., a Utah corporation
(“LUSTROS”), and Global Investments I, LLC, a Maine Limited Liability Company,
(“Purchaser”). LUSTROS and Purchaser shall be individually referred to herein as
a “Party” and collectively as the “Parties”.

 

NOW, THEREFORE, in consideration of the premises, and of the promises, covenants
and conditions contained herein, the Parties intending to be legally bound,
hereby agree as follows:

 

ARTICLE 1
PURCHASE OF SHARES

 

1.1              LUSTROS hereby issues and sells to Purchaser, and Purchaser
hereby purchases from LUSTROS, 818,182 shares of LUSTROS’ Common Stock, $.001
par value (the “LUSTROS Shares”), in consideration for $0.55 per share or a
total of $450,000 (the “Purchase Price”).

 

1.2              The Purchase Price shall be paid in installments as mutually
agreed upon by the Parties. Payments shall be made as mutually agreed upon by
the Parties. $264,000 toward the purchase price has been received as of the date
of this agreement.

 

1.3              Shares will be issued in increments after each payment is
received.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES

 

2.1              Representations by Purchaser. Purchaser hereby represents,
warrants, covenants and acknowledges that:

 

(a)                Purchaser has the authority to enter into this Agreement and
when this Agreement is executed and delivered, it shall constitute a legal,
valid and binding obligation, enforceable against Purchaser in accordance with
its terms.

 

(b)               The execution and delivery of this Agreement and the
performance of the obligations imposed hereunder will not conflict with, or
result in a breach by Purchaser of any material agreement or instrument to which
she is a party.

 

(c)                Purchaser understands and acknowledges that (i) the LUSTROS
Shares being offered and sold to her hereunder are being offered and sold
without registration under the Securities Act of 1933, as amended (the
“Securities Act”) in a private placement that is exempt from the registration
provisions of the Securities Act under Section 4(2) of the Securities Act and
Regulation D; (ii) Purchaser is an “accredited investor” within the meaning of
Regulation D under the Securities Act and (iii) the availability of such
exemption depends in part on, and that LUSTROS will rely upon the accuracy and
truthfulness of, the foregoing representations and Purchaser hereby consents to
such reliance.

 



1

 

 

(d)               Purchaser is acquiring the LUSTROS Shares for investment
purposes only and not with a view to or for distributing or reselling such
LUSTROS Shares, or any part thereof or interest therein, without prejudice,
however, to such Purchaser’s right, subject to the provisions of this Agreement,
at all times to sell or otherwise dispose of all or any part of such LUSTROS
Shares in compliance with applicable United States securities laws.

 

(e)                Purchaser has such knowledge, sophistication and experience
in business and financial matters so as to be capable of evaluating the merits
and risks of an investment in the LUSTROS Shares, and has so evaluated the
merits and risks of such investment; Purchaser understands that an investment in
the LUSTROS Shares involves a “high degree” of risk.

 

(f)                Purchaser is able to bear the economic risk of an investment
in the LUSTROS Shares and, at the present time, is able to afford a complete
loss of such investment.

 

(g)               Purchaser acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of LUSTROS concerning the terms and conditions of
the LUSTROS Shares and the merits and risks of investing in the LUSTROS Shares;
(ii) access to information about LUSTROS and LUSTROS’s financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate her investment in the LUSTROS Shares; and (iii) the
opportunity to obtain such additional information which LUSTROS possesses or can
acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment and to verify the
accuracy and completeness of the information that he, it or it has received
about LUSTROS.

 

(h)               Purchaser acknowledges that all of the certificates for the
LUSTROS Shares will bear legends restricting their transfer, sale, conveyance or
hypothecation, unless such LUSTROS Shares are either registered under the
provisions of the Securities Act and under applicable state securities laws or
such registration is not required as a result of applicable exemptions
therefrom.

 

2.2              Representations by LUSTROS. LUSTROS hereby represents,
warrants, covenants and acknowledges that as of the date hereof:

 

(a)                LUSTROS is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Utah and has the legal
capacity and all necessary corporate authority to carry on its business, to own
its properties and assets, and to enter into and perform this Agreement and to
consummate the transactions contemplated hereby.

 

(b)               This Agreement has been duly authorized, executed and
delivered by LUSTROS and constitutes a legal, valid and binding obligation of
LUSTROS, enforceable against LUSTROS in accordance with its terms.

 

(c)                The execution and delivery of this Agreement and the
performance of the obligations imposed hereunder will not conflict with, or
result in a breach by LUSTROS of, any of the terms or provisions of, or
constitute a default under the certificate of incorporation or bylaws of
LUSTROS, or any material agreement or instrument to which LUSTROS is a party, or
by which it or any of its properties or assets are bound, or result in a
violation of any order, decree, or judgment of any court or governmental agency
having jurisdiction over LUSTROS or LUSTROS’s properties, will not conflict
with, constitute a default under, or result in the breach of, any contract,
agreement, or other instrument to which LUSTROS is a party or is otherwise bound
and no consent, authorization or order of, or filing or registration with, any
court, governmental, or regulatory authority is required in connection with the
execution and delivery of this Agreement and any related agreements or the
performance by LUSTROS of its obligations hereunder.

 



2

 

 

(d)               The LUSTROS Shares will, when issued, be duly authorized,
validly issued, fully paid, and non-assessable.

 

ARTICLE 3
NOTICES

 

All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly given when sent if sent by fax or e-mail,
or the date received if sent by overnight courier, and if mailed shall be deemed
to have been given on the first business day after mailing by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

To Purchaser:

Global Investments I, LLC

William Farley

233 S. Wacker Drive

Suite 2150

Chicago, IL 60606

 

To LUSTROS:

LUSTROS, INC. - Acctg. Office

9025 Carlton Hills Blvd, Ste. A

Santee, CA, USA 92071

Attn: Trisha Malone, CFO

Telephone: (619) 916-3722

Facsimile: (619) 568-3148

Email: trish@Lustros.com

 

ARTICLE 4
MISCELLANEOUS

 

4.1              Additional Undertakings. Each of the Parties agrees to take
such actions as are reasonably necessary to carry out the intentions of the
parties under this Agreement, including but not limited to the prompt execution
and delivery of any documents reasonably necessary to carry out and perform the
terms or intention of this Agreement.

 

4.2              Costs and Expenses. All costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs or expenses, unless otherwise agreed.

 



3

 

 

4.3              Governing Law; Venue; Choice of Language. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Illinois, USA, without regard to conflicts of laws of principles, and each Party
hereby agrees that all performances due and transactions undertaken pursuant to
this Agreement shall be deemed to be due or have occurred in California, and the
exclusive venue and place of jurisdiction for any litigation arising from or
related to this Agreement shall be the state or federal courts located in Orange
County, State of California, USA. To the extent of any inconsistency between
this English language version and the Spanish language translation of this
Agreement, the Agreement shall be construed in accordance with English.

 

4.4              Headings. The headings used in this Agreement are for
convenience only, do not form a part of this Agreement, and shall not affect in
any way the meaning or interpretation of this Agreement.

 

4.5              Counterparts. This Agreement may be executed in one or more
counterparts which when taken together shall constitute one agreement. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.

 

4.6              Enforcement of Agreement. This Agreement is intended for the
benefit of the Parties hereto and is not for the benefit of, nor may any
provisions hereof be enforced by any other person, firm or entity.

 

4.7              Modification and Amendments. This Agreement may be amended,
modified and supplemented in writing only by the mutual consent of the Parties
hereto.

 

4.8              Successors and Assigns. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the Parties hereto without the prior written consent of the
other parties, and any attempts to do so without the consent of the other
Parties shall be void and of no effect.

 

4.9              Attorneys Fees and Costs. In the event any Party breaches the
terms of this Agreement, the non-breaching Parties shall be entitled to the
recovery of their reasonable attorney’s fees and other professional costs and
fees incurred in enforcing their rights hereunder.

 

4.10          Entire Agreement. This writing constitutes the entire agreement
and understanding between the Parties hereto with respect to the subject matter
contained herein. No Party is relying on any representation or statement not
contained in this writing. This Agreement supersedes and cancels any prior
agreements relating to the subject matter contained herein.

 

4.11          Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be or become
prohibited or invalid under applicable law, such provision shall be ineffective
to the extent of such prohibition or invalidity without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

(signature page follows)

 



4

 

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 

LUSTROS, INC.

 

 

 

 

By: /s/ Trisha Malone

Name: Trisha Malone

Title: Chief Financial Officer

 

             

PURCHASER:

 

 

 

/s/ William Farley

Global Investments I, LLC

By William Farley, Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

